DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 109-124 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,632,276 in view of Frater et al. (U.S. Pub. 2016/0271351). Instant claim 109 matches the requirements of reference patent claim 1 with the exception that instant claim 109 recites the shroud as removably attached to the elongate body while reference patent claim 1 recites the shroud as integrally formed with the elongate body. Additionally, all limitations of instant claim 109 are found within the overall scope of reference patent claim 16 with the exception that instant claim 109 recites the shroud as removably attached to the elongate body while reference patent claim 16 is silent as to the attachment status between the shroud and the elongate body. Frater teaches various embodiments of a venting conduit having a plurality of holes with a shroud-like structure extending over and surrounding the plurality of holes (e.g. Figs. 3-8-2, 3-9-2, 3-10-2, 3-11-2; ¶¶0129-0140). In some of those embodiments the shroud-like structure is integral with the conduit (Figs. 3-8-2, 3-10-2, 3-11-2) while in one embodiment the shroud-like structure is removably snapped to the conduit (Fig. 3-9-2; ¶0131). Thus, as an initial consideration the teachings of Frater indicate the one having ordinary skill in the art would have considered an obvious matter of design choice to have selected amongst either an integrally formed shroud or a removable shroud. More specifically Frater teaches that a removable shroud provides the benefit of allowing the shroud to be retrofit to an existing elbow assembly (¶0131).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing of the invention to have modified reference patent claim 1 to have formed the shroud to be removable from the elongate body as an obvious design choice alternative between integral forming and removable attachment of the shroud to the elongate body which provides the benefit of allowing the shroud to be retrofit to an existing assembly in view of Frater. Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing of the invention to have specified in reference patent claim 16 the shroud as removable from the elongate body as an obvious design choice of attachment between the shroud and the elongate body which provides the benefit of allowing the shroud to be retrofit to an existing assembly in view of Frater. A further mapping of dependent claims is as follows:
Instant claims 110-123 vs. reference patent claims 2-15, respectively
Instant claim 124 vs. Frater (Fig. 3-9-2; ¶0131 – snap connection can be obviously hinged during snapping)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 109-110 and 112-115 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serowski et al. (U.S. Patent 5937851).
Regarding claim 109, Serowski discloses an exhalation port (Fig. 6 #300; Col. 2, Ln. 20 – Col. 3, Ln. 63) for respiratory therapy comprising: an elongate body (Fig. 6 #314, similar to Fig. 2 #114), said elongate body being hollow and defining a lumen configured to carry a flow of gases (Fig. 6 hollow center); a center portion (e.g. general middle of Fig. 6); a plurality of holes (Fig. 6 #360; Col. 3, Ln. 52-63) arranged on a portion of the elongate body, the plurality of holes configured to vent gases through the elongate body; a shroud (Fig. 6 #312, similar to Fig. 2 #112) configured to be removably attached to the elongate body (same as connection of Fig. 2; Col. 3, Ln. 6-28), the shroud configured to extend from the elongate body (Fig. 6 #312 extends radially outward from #314) and surround one or more of the plurality of holes when attached to the elongate body (Fig. 6), the shroud comprising a wall (Fig. 2 outer longitudinal surface of #112) and an outer surface (Fig. 6 right end of #312, as shown in Fig. 2 near #122); wherein a plurality of alternating recessed strips and ridges (Fig. 2 #134; Col. 3, Ln. 1-5) are provided on the wall of the shroud, the plurality of alternating recessed strips and the ridges extending from the outer surface of the shroud toward the center portion (Fig. 2 #134 extend from #122 leftward), and wherein the exhalation port is configured to removably connect in-line with a circuit for delivering the flow of gases to a patient (Fig. 1b). It is noted that the embodiment of Fig. 7 could be alternately read on the claim based upon the presence of holes 464 (Col. 3, Ln. 64 – Col. 4, Ln. 5). It is noted that the “center portion” is not defined in particular relation to any structure or location of the exhalation port and does not need to be a center of the overall exhalation port.
Regarding claim 110, Serowski discloses the wall comprises four recessed strips alternating with four ridges (Fig. 2). The claim uses the term “comprising” which is open ended (MPEP 2111.03). Thus, the claim is not read as limited to only four recessed strips alternating with four ridges but can include more. Serowski clearly discloses at least four recessed strips alternating with four ridges in Fig. 2.
Regarding claim 112, Serowski discloses the plurality of alternating recessed strips and ridges reach the center portion of the exhalation port (Fig. 2 some #134 reach to #120 which may be considered a center portion as it is closer to a radial center than where those #134 have begun at #122).
Regarding claim 113, Serowski discloses the plurality of alternating recessed strips and ridges stop between the outer surface of the shroud and the center portion of the exhalation port (Figs. 2 & 6 #134 do not extend as far as #360).
Regarding claim 114, Serowski discloses the shroud extends outward from the elongate body (radially surrounding is extending outward).
Regarding claim 115, Serowski discloses the shroud extends outward from the elongate body in a substantially annular form (annular radially surrounding).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 111 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serowski et al. (U.S. Patent 5937851).
Regarding claim 111, Serowski fails to explicitly disclose the four recessed strips are substantially equally spaced around a circumference of the shroud.
However, raised serrations 134 are clearly illustrated as spaced fully around a circumference at exhaust end 122 (Fig. 2). As noted in the discussion of claim 110 above the instant claim is not read as limited to only four recessed strips. Thus, four locations of serrations 134 which are each separated by 90 degrees around the circumference of exhaust end 122 could be selected. And one having ordinary skill in the art recognizing that the number of serrations 134 can be obviously increased or reduced and that the spacing between serrations 134 will be obviously equal in design would have considered it prima facie obvious to have arrived at a design of serrations 134 where there were a sufficient number such that four serrations could be identified around the circumference which happened to be each separated by 90 degrees. The instant claim thus fails to patentably distinguish over Serowski.
Allowable Subject Matter
Claims 116-124 would be allowable pending resolution of the above nonstatutory double patenting rejection and if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 125 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 116, Serowski fails to teach or suggest the outer surface has a 22 mm taper or a 15 mm taper configured to connect with a filter. The exhaust end 122 of mask connection piece 312 is not itself configured for connection to any structure beyond delivery conduit piece 314. There is no reason why one of ordinary skill in the art would have considered modifying Serowski to meet the requirements of the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 117, Serowski fails to teach or suggest a plurality of notches spaced around the outer surface of the shroud. The closest relatable structure to notches in Serowski are serrations 134. However, serrations 134 have already been read in claim 116 as the plurality of alternating recessed strips and ridges. Further, even serrations 134 may not accurately read as notches at the location required by the instant claim as the outer surface of the shroud. In light of the recitations of claim 116 the outer surface is best understood as the rightward facing vertical surface of mask connection piece 312 in Fig. 6. There is no teaching or suggestion of notches in that outer surface.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 122, Serowski fails to teach or suggest the elongate body further comprises a first end, wherein the first end of the elongate body comprises a 22 mm male taper and a 15 mm female taper nested within the 22 mm taper. Serowski teaches delivery conduit end 136 as having a taper (Col. 3, Ln. 6-10) that taper appears to be intended as a male connection (Fig. 1b). However, there is no teaching or suggestion of a female taper nested within the male taper.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 123, Serowski fails to teach or suggest a pressure port extending outward from the elongate body, the pressure port configured to couple with a pressure sampling line that connects to a noninvasive ventilator. Serowski has no consideration of using swivel conduit 300 to perform pressure sensing.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 124, Serowski fails to teach or suggest the shroud is hingedly attached to the elongate body. Serowski only contemplates sliding the above cited shroud longitudinally into place over the above cited elongate body (e.g. Fig. 2).
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 125, Serowski fails to teach or suggest a filter, wherein the filter is a diffuser that is configured to be removably placed in the shroud. Serowski has no consideration of a filter within the shroud and is based on a design which would not appear to require a diffuser since exhaust air is already directed along a tortuous path through swivel conduit 300.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785